DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the communication filed on August 3, 2020.  Claims 1-20 were subject to an election/restriction requirement.  The Applicant has cancelled claims 1-20 and added claims 21-30.  

Claim Status
2.	Claims 21-30 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Note:  101 Rejections are directed towards whether or not the claims are eligible to be patented. 

Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An abstract idea is a category of invention which has been determined to possibly be non-statutory.  These include mathematical concepts, mental processes, and certain methods of organizing human activity.  If the claims fall under one of these groupings, then further investigation is required to determine whether there is a practical application which means there is an additional element or combination of elements which imposes a meaningful limitation on the judicial exception (abstract idea grouping).  There are multiple considerations when determining whether limitations are indicative of integration into a practical application.  These include improvements to the functioning of a computer or to any other technology or technical field.  

In the present case, claim 21 recites a method for transforming a binary plain text block into a cipher text block by transforming a binary seed key into a binary expansion key.  The steps involved include storing a seed key, plain text, using an empty data structure as a placeholder for the cipher text.  Based on using pointers (steps e-f), the bits of the seed key data structure are shifted along with the bits of the plain text data structure (step j), bits are extracted (steps k-l), and then bits are removed to shrink the data structure, and finally repeating the process until all the bits have bene transferred from the seed key data structure to the expansion key data structure, and from the plain text data structure to the cipher text data structure.  These elements are all directed towards a mathematical concept as they are using shifting and moving bits based on count numbers.  The data is merely being moved from one place to another based on a value.  Therefore, the claims are directed towards a mathematical concept which is an abstract idea. 
The next step is to determine whether this judicial exception (mathematical concept) is integrated into a practical application.  
This judicial exception is not integrated into a practical application because there is no limitation beyond the manipulation of data (shifting bits, extracting bits, removing bits).  The generated cipher text block and binary expansion key are not used in any practical application.  There are no additional elements which would integrate the mathematical concept into a practical application. There are multiple possibilities to transform the abstract idea into a practical application including using the key or ciphertext in a practical application or transmitting the key or ciphertext to be used in another terminal.  

Therefore, the claims above are rejected under 101.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAVEH ABRISHAMKAR/
02/25/2021Primary Examiner, Art Unit 3649